Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction and substitute specification filed on 02/24/21 is accepted by Examiner.
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a method of condition monitoring a bearing cage by determining if the cage has a positive or negative status, the cage having a cage body with pockets for rolling elements, the method comprising the following steps: providing the cage with a Wiegand wire, providing the cage with an electrical loop comprising a pulse coil, a capacitor, and a conducting track, magnetizing and triggering a Wiegand wire by subjecting the Wiegand wire to two magnetic fields of opposite polarity, creating voltage pulses in the pulse coil, measuring and determining if there is an emission of electromagnetic radiation emitted by an LC resonant circuit created by the electrical loop, determining if the electrical loop is intact or broken, providing a positive status of the cage if it is determined that the electrical loop is intact, and providing a negative status of the cage if it is determined that the loop is broken as recited in claim 1. Claims 2-5 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose bearing cage arranged for condition monitoring of the bearing cage, comprising: a cage body with a plurality of pockets for rolling elements of a bearing, wherein the cage further comprises: a Wiegand wire, a pulse coil arranged such that it generates a voltage pulse when the magnetic field of the Wiegand wire changes, an electrical loop comprising the pulse coil, a capacitor and a conducting track, the electrical loop is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  .
Wiegand (pat# 4,247,601) disclose switchable magnetic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867